Citation Nr: 1043050	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  09-07 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for prostate cancer to include 
as due to exposure to ionizing radiation


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1955 until July 1958.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a June 2008 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Jackson 
Mississippi.  During the pendency of this appeal, jurisdiction 
was transferred to the RO in Waco, Texas.


FINDING OF FACT

Prostate cancer was not manifest in service, nor was prostate 
cancer shown within one year after discharge, and prostate cancer 
is unrelated to service, including to exposure to ionizing 
radiation.


CONCLUSION OF LAW

Prostate cancer was not incurred in service, and may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 501, 
1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) provides that 
VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See, 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in February 2008 that fully addressed all 
notice elements and was sent prior to the initial RO decision in 
this matter.  The letter provided information as to what evidence 
was required to substantiate the claim and of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  The letter also informed the Veteran of what type of 
information and evidence was needed to establish a disability 
rating and effective date, and addressed specific development 
needed in radiation-related claims.

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the Veteran in the development of 
the claim.  To that end, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 
(2010).  

According to an April 2008 notice, it has been determined that 
the Veteran's records are "fire-related," indicating that some 
service treatment records may have been destroyed in a 1973 fire 
at the National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  Nonetheless, the claims file does contain at least 
some service treatment records and service personnel records.  
Furthermore, in a February 2008 letter, the Veteran was asked to 
provide VA with any potentially relevant records in his position.  
Finally, the Board notes that neither the Veteran nor his 
representative has indicated that he has any such records.

The Court has held that in cases where records once in the hands 
of the government are lost, the Board has a heightened obligation 
to explain its findings and conclusions and to consider carefully 
the benefit-of-the-doubt rule where applicable.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The analysis below has 
been undertaken with this heightened duty in mind.  The case law 
does not, however, lower the legal standard for proving a claim 
for service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the claimant.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).

The Federal Circuit has rejected the proposition that "medical 
examinations are to be routinely and virtually automatically 
provided to all veterans in disability cases involving nexus 
issues.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  In 
determining whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with respect 
to a Veteran's claim for benefits, there are four factors for 
consideration:  (1) whether there is competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an applicable 
presumption period; (3) whether there is an indication that the 
disability or symptoms may be associated with the Veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the Veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In this case, the service records do not indicate any in-service 
injury, including exposure to ionizing radiation.  Moreover, in 
spite of a statement to the contrary by the Veteran during his 
hearing before a Decision Review Officer (DRO) in June 2006, no 
statement by a competent party indicates that the claimed disease 
may be related to service.  For all of these reasons, the 
evidence does not indicate that the claimed disability may be 
related to active service such as to require an examination, even 
under the low threshold of McLendon.

The Board notes that in cases involving exposure to ionizing 
radiation, VA has additional specific duties regarding the 
assistance due to claimants.  Namely, 38 C.F.R. § 3.311 states 
that in all claims in which it is established that a radiogenic 
disease first became manifest after service and was not manifest 
to a compensable degree within any applicable presumptive period 
of time, and it is contended that a disease is a result of 
exposure to ionizing radiation in service, an assessment will be 
made as to the size and nature of the radiation dose.  38 C.F.R. 
§ 3.311(a)(1) (2010).  In this case, VA's duty includes 
requesting any available records concerning the Veteran's 
exposure to radiation and forwarding all such records to the 
Under Secretary for Health, who will be responsible for 
preparation of a dose estimate to the extent feasible, based on 
available methodologies.  38 C.F.R. § 3.311(a(2)(iii) (2010).

Here, VA's obligations have been met.  While no request has been 
made to the Secretary for Health for a dosing estimate under 38 
C.F.R. § 3.311(a(2)(iii), the Board notes that a request was made 
to the U.S. Army Dosimetry Center (ADC), and that in June 2008 
the ADC responded, indicating that upon researching the question 
of whether the Veteran had been exposed to ionizing radiation 
during service, the ADC was unable to locate any records relating 
to him or such exposure.  The Board finds that the ADC's 
inability to locate records of exposure, combined with the lack 
of any other corroborating evidence to verify that the claimed 
exposure occurred, obviates VA's duty to seek a radiation 
dosimetry estimate from the Under Secretary for Health.

On a VA Form-9 submitted in February 2009, the claimant indicated 
that he was "exposed to Agent Orange" and was therefore 
entitled to additional presumptions under the law.  In a 
subsequent submission of January 2010, however, the Veteran 
stated that he was "not claiming herbicide exposure."  Thus, VA 
has not further developed the issue of exposure to herbicides, 
including Agent Orange.  Insofar as the Veteran recanted his 
February 2009 allegation of exposure, no additional development 
or consideration is necessary at this time.

All necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the appellant.  
See, Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to 
the evidence discussed above, the Veteran's statements in support 
of the claim are also of record, including testimony provided at 
a June 2006 hearing before a DRO.  The Board has carefully 
considered such statements and concludes that no available 
outstanding evidence has been identified.  Additionally, the 
Board has reviewed the medical records for references to 
additional treatment reports not of record, but has found nothing 
to suggest that there is any outstanding evidence with respect to 
the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Veterans are entitled to compensation from VA if they develop a 
disability "resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty." 38 
U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To 
establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 
1362 (2009).  The absence of any one element will result in the 
denial of service connection. Coburn v. Nicholson, 19 Vet. App. 
427, 431 (2006).

The Veteran claims his prostate cancer was as a result of 
radiation exposure during service.  Service connection for a 
disorder which is claimed to be attributable to radiation 
exposure during service can be accomplished in three different 
ways. See Ramey v. Brown, 9 Vet. App. 40 (1996).  First, direct 
service connection must be considered by way of in-service 
incurrence or aggravation therein, including presumptive service 
connection for chronic diseases.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994). 
 
Second, if a Veteran participated in service in a radiation-risk 
activity (as defined by statute and regulation), and after 
service, developed one of certain enumerated cancers, it will be 
presumed that the cancer was incurred in service.  38 U.S.C.A. § 
1112(c) (West 2002); 38 C.F.R. § 3.309(d) (2010). 
 
Third, if a Veteran was exposed in service to ionizing radiation, 
and after service, developed one of the specifically enumerated 
diseases within a period specified for each by law, then his 
claim is referred to the Under Secretary for Benefits who must 
determine, based on the extent of the exposure, whether there is 
a reasonable possibility that the disease was incurred in 
service. 38 C.F.R. § 3.311 (2010)

A "radiation exposed Veteran" is one who, while serving on 
active duty or on active duty for training or inactive duty for 
training, participated in a radiation-risk activity.  
"Radiation-risk activity" is defined to mean on site 
participation in a test involving the atmospheric detonation of a 
nuclear device; the occupation of Hiroshima, Japan, or Nagasaki, 
Japan, by United States Forces during the period beginning on 
August 6, 1945, and ending July 1, 1946; or internment as a 
prisoner of war (or service on active duty in Japan immediately 
following such internment) during World War II which resulted in 
an opportunity for exposure to ionizing radiation comparable to 
that of the United States occupation forces in Hiroshima or 
Nagasaki during the period beginning on August 6, 1945, and 
ending on July 1, 1946.  38 C.F.R. § 3.309 (2010).

Diseases subject to presumptive service connection based on 
participation in a "radiation-risk activity" are the following: 
(i) leukemia (other than chronic lymphocytic leukemia); (ii) 
cancer of the thyroid; (iii) cancer of the breast; (iv) cancer of 
the pharynx; (v) cancer of the esophagus; (vi) cancer of the 
stomach; (vii) cancer of the small intestine; (viii) cancer of 
the pancreas; (ix) multiple myelomas; (x) lymphomas (except 
Hodgkin's disease); (xi) cancer of the bile ducts; (xii) cancer 
of the gall bladder; (xiii) primary liver cancer (except if 
cirrhosis or hepatitis B is indicated); (xiv) cancer of the 
salivary gland; (xv) cancer of the urinary tract; (xvi) bronchial 
alveolar carcinoma; (xvii) cancer of the bone; (xviii) cancer of 
the brain; (xix) cancer of the colon; (xx) cancer of the lung; 
and (xxi) cancer of the ovary.  38 C.F.R. § 3.309(d) (2) (2010).

38 C.F.R. § 3.311 provides instruction in the development of 
claims based on exposure to ionizing radiation.  Pursuant to 38 
C.F.R. § 3.311 "radiogenic disease" is defined as a disease 
that may be induced by ionizing radiation including those 
enumerated under the regulation and "any other cancer," 38 
C.F.R. § 3.311(b)(2)(xxiv) (2010), i.e. prostate cancer.

The United States Court of Appeals for the Federal Circuit has 
held that when a Veteran is found not to be entitled to a 
regulatory presumption of service connection for any given 
disability, the claim must nonetheless be reviewed to determine 
whether service connection can be established on a direct basis.  
See Combee v. Brown, 34 F. 3d 1039, 1043-1044 (Fed. Cir. 1994).  
Thus, the Board must not only determine whether the Veteran has a 
disability that is recognized by VA as being etiologically 
related to exposure to ionizing radiation, but must also 
determine whether the disability is otherwise the result of 
active service.

As an initial matter, the Board notes that the Veteran has not 
alleged that the claimed disability was incurred in combat.  
Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) 
are not for application.

The Veteran's service treatment records reflect that on 
examination in May 1957 all of the Veteran's body systems were 
indicated to be "normal."  The anus, rectum, genitourinary 
sytem and prostate were normal.  A record of his duty assignments 
indicates that he served as a rifleman, infantryman, and as an 
assistant gunner during active duty.  In considering the 
Veteran's likelihood of exposure relating to VA's duty to assist, 
the Board notes that the Veteran's in-service duty assignments 
are not are not of the type that would likely have resulted in 
exposure to ionizing radiation, as claimed.

Following separation from active service in July 1958, a March 
2004 biopsy revealed prostatic adenocarcinoma.  During an 
oncology consultation in June 2004, significant histories of back 
pain, nocturia, dysuria, and two years of impotence were noted.

On a Radiation Risk Activity Information Sheet submitted by the 
Veteran in February 2008, he stated that he was exposed to 
radiation while in Korea, riding on trucks that were carrying 
radioactive materials.  He also stated that "the doctors at 
[the] VA hospital . . . told [him] that [he] was exposed to 
radiation."  The Veteran's claim of radiation exposure was 
further clarified in June 2008 when he indicated that he 
"guarded trucks that were labeled as carrying radioactive 
material."

In June 2008, VA received notice from the ADC at Redstone 
Arsenal, Alabama, that they were unable to locate any records 
indicating that the claimant had been exposed to ionizing 
radiation.

During his June 2009 hearing before a DRO, the Veteran indicated 
that he knew someone in "the same type situation" as he was.  
It is apparent from the record, however, that this friend was not 
a witness to the claimed events, but rather had a similar 
situation in so far has he had also claimed entitlement to 
service connection for cancer.

In considering the lay evidence above, the Board notes that the 
Veteran is competent to report what he has experienced.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  In this case, the Veteran's 
reports that he guarded trucks that where marked as carrying 
radioactive material, are competent statements.  The Board 
further finds these statements to be credible insofar as he has 
been consistent in his description.  However, the fact that the 
Veteran was near a potential source of radiation does not 
establish exposure.  Furthermore, the Army Dosimetry Center's 
inability to locate any record verifying that he had been exposed 
to ionizing radiation is more probative than the Veteran's claim 
that he was exposed to such radiation.

While the Board accepts that the Veteran was near trucks that had 
labeling suggesting that they were being used to carry 
radioactive material without additional corroborating evidence, 
the Board cannot find, as a matter of fact, that such vehicles 
actually were carrying radioactive material or that the Veteran 
was exposed to ionizing radiation.  Accordingly, the Board holds 
that the Veteran is not a "radiation exposed Veteran," and thus 
is not entitled to service connection for prostate cancer on a 
presumptive basis.  38 C.F.R. §3.309 (2010).  Additionally, for 
the reasons discussed above, development under 38 C.F.R. § 3.311 
is uncalled for, and service connection cannot be established by 
route of this regulation.

As to whether the Veteran is entitled to service connection for 
prostate cancer on a direct basis, the Board notes that there is 
no competent evidence indicating that the prostate cancer is 
related to service.  There is no lay or medical proof of prostate 
cancer during service or within one year of separation.  Rather, 
the separation examination disclosed that the prostate and 
genitourinary system were normal.  Furthermore, there is no 
assertion that he had prostate cancer in proximity to separation 
from service.  Although it was reported in 2004 that he had a 
long history of dysuria, there is no suggestion that such symptom 
was present in service.  The Veteran has reported that he was 
told by a VA physician that there was a connection between the 
claimed disability and service; however a review of notes from 
that physician fails to reveal any such statement.  The Board 
also notes that the Veteran's statements regarding the etiology 
of prostate cancer do not constitute competent lay evidence as 
such a determination is beyond the realm of a layman's 
competence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (explaining that a veteran is competent to provide a 
diagnosis of a simple condition such as a broken leg, but not 
competent to provide evidence as to more complex medical 
questions).

Finally, there is no evidence of record, nor has the Veteran has 
alleged, that he was involved in any of the "radiation-risk 
activities" designated under 38 C.F.R. § 3.309.  Accordingly, he 
cannot be held to be a "radiation exposed Veteran," and thus 
service connection for prostate cancer cannot be established 
presumptively through operation of 38 C.F.R. § 3.309.

In conclusion, the preponderance of the evidence is against the 
claim, and there is no doubt to be resolved.  38 U.S.C.A. § 
5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for prostate cancer is denied.



____________________________________________
H. N SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


